July 10, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                      STEPHEN ROBERT HOWARD, Appellant

NO. 14-12-00527-CR                          V.

                           THE STATE OF TEXAS, Appellee
                         ________________________________

       This cause was heard on the transcript of the record of the court below. The record
indicates that the appeal should be DISMISSED. The Court orders the appeal
DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.